DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 as preliminarily amended are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “a structural unit (2) derived from ethylenically unsaturated monomer having a hydroxyl group” (emphasis added), which blurs the metes and bounds of the claim as “derived from” is ambiguous to whether any species of ethylenically unsaturated monomer having a hydroxyl group is required in the final cell culture substrate or not.
In so much that claims 2-6 and 9-11 depend from claim 1 and claims 7 and 8 incorporate the subject matter of claim 1 and do not resolve the point of confusion, these claims must also be rejected with claim 1 as indefinite.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See M.P.E.P. § 2163 for guidance regarding the written description requirement.
	Claim 1 and so dependent claims 2, 3, and 6-9 are drawn to a genus of compounds, the genus comprising a structural unit derived from ethylenically unsaturated monomers having a hydroxyl group capable of co-polymerization with the furfuryl methacrylate compounds of claim 1 thus yield a substrate capable of culturing cells.  
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. In this case, the scope of any generic structural unit derived from ethylenically unsaturated monomers having a hydroxyl group only has two identifiable structural elements, an ethylene unsaturated group (i.e. at least one carbon-carbon double bond) and a single hydroxyl group:
						

    PNG
    media_image1.png
    149
    213
    media_image1.png
    Greyscale

wherein R is not particularly limited to any species of moiety or any smaller genus of moieties.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
While hydroxyethyl methacrylate (HEMA) as disclosed might be reasonably predictable for the subgenus of comprising a methacroloyl group as set forth in claim 4 and smaller subgenus comprising hydroxyalkyl methacrylate of claims 5, 10, and 11, and the prior art suggests sufficient description and particularly a structure-function relationship for a subgenus of ethylenically unsaturated monomers having a hydroxyl group selected from acrylates, methacrylates, and fumarates (see Bookbinder at ¶0016 and claim 6; EP 2598518 B1; Reference N), the single disclosed species and prior art do not suggest predictability across the vast genus of claim 1. For example, the scope of the genus of claim 1 includes hydroxyl derivatives of ethylenically unsaturated monomers such as vinyl esters, alkenes, aryl alkenes, and styrenes (see Joy at claims 2 and 4-8; US 3,726,943; Reference A), and hydroxyl groups are a poor predictor of cell adhesion on functionalized polystyrene (see Lerman at Table 1; Tissue Engineering Part B (2018), 24(5), 359-372; Reference U). 
Therefore and absent any showing to the contrary, claims 1-3 and 6-8 lack adequate written description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (WO 2012/014003; Reference O).
This rejection addresses the embodiment of 2-carboxyethyl acrylate for the carboxyalkyl (meth) acrylate (CEA) of claims 1, 7, and 8, wherein R1 = a hydrogen atom R2 =-(CH2)2 (i.e. an alkylene group having two carbon atoms). This rejection addresses the embodiment of 2-hydroxyethyl methacrylate (HEMA) for the ethylenically unsaturated monomer having a hydroxyl group of claims 1, 7, and 8, the ethylenically unsaturated monomer having a (meth)acryloyl group for claims 4 and 9, and as species within generic Formula (2) in claim 5, 10, and 11 wherein R3 = -CH3 (i.e. a methyl group), and R4 = -(CH2)2- (i.e. an alkylene group having two carbon atoms). 
Henry teaches a co-polymer comprising 0.061 mmol HEMA and 13.9 mmol CEA (¶0077-0078), reading on the embodiments of CEA and HEMA for claims 1, 3-5, and 9-11 and reading in-part on the molar rations of claims 1 and 2. Henry teaches culturing embryonic stem cells (ES-D3) on a substrate comprising a copolymer of HEMA and CEA (¶0019, Fig. 13A-D, and 00101), reading on claims 7 and 8.
Regarding claims 1 and 2, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Henry teaches that molar ratios of CEA and HEMA in a CEA-HEMA copolymer substrate are a result effective variable to culture embryonic stem cells, and so optimization of known result effective variables through routine experimentation will not support patentability absent any showing of criticality of said variables. Thus, the burden is shifted back to establish criticality of the claimed molar ratio by objective evidence and reasonably commensurate to the scope of the claims.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Henry as applied to claim 1 above, and further in in view of Chaouk et al. (US 6,225,367 B1; Reference B).
The teachings of Henry are relied upon as set forth above. Henry further envisions a membrane as a suitable cell culture surface (¶0061), reading in-part on claim 6.
Regarding claim 6, Henry does not teach a cell culture substrate further comprising a porous membrane.
	Chaouk teaches a composition comprising polymers having improved wettability and cell growth ability and formulated in porous form (Abstract), reading on claim 6. Chaouk teaches suitable hydrophilic comonomers such as hydroxyethyl methacrylate (HEMA) (Col. 13, lines 1-9). Chaouk teaches utilizing the polymers to produce porous membranes according to known methods (Col. 14, lines 11-16; Col. 19, lines 31-35), reading on claim 6.
	It would have been obvious before the invention was filed to formulate the copolymer of Henry as a porous membrane in view of Chaouk. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Henry and Chaouk are directed towards hydroxyethyl methacrylate and because Chaouk cited known prior art for the production of porous substrates with said polymers. The skilled artisan would have been motivated to do so because Chaouk teaches that 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Melkoumian et al. (Nature Biotechnology (2010), 28(6), 606-610 plus appended Online Methods; Reference V) in view of Patel et al. (Biomaterials (2015), 61, 257-265; Reference W) and Kim et al. (J Biomed Mater Res (2007), 83A, 674-682; Reference X).
This rejection addresses the embodiment of 2-carboxyethyl acrylate for the carboxyalkyl (meth) acrylate of claims 1, 7, and 8, wherein R1 = a hydrogen atom and R2 =-(CH2)2 (i.e. an alkylene group having two carbon atoms). This rejection addresses the embodiment of 2-hydroxyethyl methacrylate for the ethylenically unsaturated monomer having a hydroxyl group of claims 1, 7, and 8, the ethylenically unsaturated monomer having a (meth)acryloyl group for claims 4 and 9, and as species within generic Formula (2) in claim 5, 10, and 11 wherein R3 = -CH3 (i.e. a methyl group), and R4 = -(CH2)2- (i.e. an alkylene group having two carbon atoms). 
Melkoumian teaches a cell culture substrate comprising a copolymer of 2-carboxyethyl acrylate and 2-hydroxyethyl acrylate (“Online Methods” section, subheadings “Chemistry Reagents and “Acrylate polymer coating process”; Fig. 1), reading in-part on claims 1-5 and 9-11. Melkoumian teaches a method culturing human embryonic stem cells on said substrate (“Online Methods” section, subheading “hESC attachment and short-term growth assay”; Fig. 1), reading in-part on claims 7 and 8.

Patel teaches a culturing substrate for cardiomyocyte-derived embryonic stem cells, the substrate comprising a co-polymer of 50% tetrahydrofurfuryl acrylate (Fig. 1E, structure 5) or 50% furfuryl acrylate (Fig. 1E, structure 14) photopolymerized with 4% 2-hydroxyethyl methacrylate on glass slides or 35 mm dishes (p258, subheading 2.3; also p262, subheading 3.4), reading in-part on the embodiment of 2-hydroxyethyl methacrylate molar ratio for claims 1 and 2.
Kim teaches a cell culture substrate comprising chitosan and or 2-carboxyethyl acrylate crosslinked with polyethylene oxide (Abstract and Fig. 2). Kim teaches that 2-carboxyethyl acrylate s grafted to chitosan in a ratio of 1:4 (p675, subheading “Grafting of 2-carboxyethyl acrylate to chitosan” and Fig. 1) and is effective for the culturing of smooth muscle cells within the substrate(Fig. 8 and 9, p681, paragraph starting “As final test…” through paragraph ending “…cell culture handling.”), reading in-part on the embodiment of 2-carboxyethyl acrylate molar ratio for claims 1 and 2.
Regarding claims 1 and 2, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Melkoumian, Patel, and Kim as applied to claim 1 above, and further in in view of Chaouk et al. (US 6,225,367 B1; Reference B).
The teachings of Melkoumian, Patel, and Kim are relied upon as set forth above.
Regarding claim 6, Melkoumian, Patel, and Kim do not teach a cell culture substrate further comprising a porous membrane.
	Chaouk teaches a composition comprising polymers having improved wettability and cell growth ability and formulated in porous form (Abstract), reading on claim 6. Chaouk teaches suitable hydrophilic comonomers such as hydroxyethyl methacrylate (HEMA) (Col. 13, lines 1-9). Chaouk teaches utilizing the polymers to produce porous 
	It would have been obvious before the invention was filed to formulate the copolymer of Melkoumian as a porous membrane in view of Chaouk. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Melkoumian and Chaouk are directed towards hydroxyethyl methacrylate and because Chaouk cited known prior art for the production of porous substrates with said polymers. The skilled artisan would have been motivated to do so because Chaouk teaches that polymers comprising monomers such as HEMA are predictably advantageous to improve wettability and cell growth ability when formulated in porous form.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653